Citation Nr: 1032414	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  04-09 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss.

2.  Entitlement to a compensable rating for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1956 to 
March 1977.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of September 2002 and November 2002 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

The Veteran testified before the undersigned Veterans Law Judge 
at a hearing held in San Diego, California in January 2009.  A 
transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  The Veteran's hearing acuity is manifested by no worse than 
level I in the right ear and level I in the left ear.

2.  The Veteran's hypertension has not resulted in diastolic 
pressure of predominantly 100 mm. Hg. or greater, or systolic 
pressure predominantly 160 mm. Hg. or greater, and he has not had 
a documented history of diastolic pressure of 100 mm. Hg. or 
more.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for the Veteran's 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.85, Diagnostic Code 6100 
(2009).

2.  The criteria for a compensable rating for hypertension have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.104, Diagnostic Code 7101 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
attempt to obtain on behalf of the claimant, and (3) any evidence 
that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a claimant 
regarding the information necessary to substantiate a claim.  The 
new version of 38 CFR 3.159(b)(1), removes the portion of the 
regulation which stated that VA would request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).

The Board notes that the Veteran was apprised of VA's duties to 
both notify and assist in correspondence dated in March 2005, 
December 2005, September 2006, March 2006, May 2008, and June 
2008.  (Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the appellant's claims, 
any timing errors have been cured by the RO's subsequent actions.  
Id.)  Specifically, regarding VA's duty to notify, the 
notifications to the Veteran apprised him of what the evidence 
must show to establish entitlement to an increased rating, what 
evidence and/or information was already in the RO's possession, 
what additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and what 
information VA would assist in obtaining on the Veteran's behalf.  
The Veteran was apprised of the criteria for assigning disability 
ratings and for award of an effective date.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), VA and private medical records, 
and secured several audiological and hypertension examinations in 
furtherance of his claim.  The Board notes that VA examinations 
with respect to the issues on appeal were obtained in March 2002, 
October 2002, October 2006, and August 2009.  38 C.F.R. 
§ 3.159(c)(4).  The Board notes that when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  As noted below, the Board finds 
that the VA examinations obtained in this case are adequate, as 
they were predicated on consideration of all of the pertinent 
evidence of record, and provided information necessary to apply 
the relevant rating criteria pertaining to the Veteran's 
bilateral hearing loss and hypertension.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues on appeal has 
been met.  38 C.F.R. § 3.159(c) (4).

II. Law and Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  VA attempts to determine 
the extent to which the Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, as 
far as practicable, upon the average impairment of earning 
capacity in civil occupations.  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 
58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do not 
give past medical reports precedence over current findings.  Id.  
However, staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2009). 

A. Hearing Loss

An October 2002 VA audiological evaluation reported that pure 
tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

25
30
30
40
LEFT

20
25
30
35

Puretone threshold averages were 31 decibels in the right ear, 
and 28 decibels in the left ear.  Speech testing revealed speech 
recognition ability of 100 percent in the right ear and 96 
percent in the left ear.

The September 2003 private audiological evaluation reported that 
pure tone thresholds, in decibels, were as follows:







HERTZ




1000
2000
3000
4000
RIGHT

35
35
35
40
LEFT

30
35
35
45

Puretone threshold averages were 36.25 decibels in the right ear, 
and 36.25 decibels in the left ear.  

The Veteran was afforded another VA audiological examination in 
October 2006.  At this examination, the audiologist noted that 
the responses to pure tone testing were considered to be invalid 
in both ears.  The examiner explained that there was significant 
variability noted using ascending and descending test methods.  
Word recognition results were also found to be of questionable 
validity.  The examiner stated that due to the invalid responses 
to pure tone testing, nothing could be said at that time about 
the degree of hearing loss, or if it had changed since the 
initial rating.

August 2009 VA audiological evaluation reported that pure tone 
thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

40
40
40
45
LEFT

35
40
40
45

Puretone threshold averages were 41.25 decibels in the right ear, 
and 40 decibels in the left ear.  Speech testing revealed speech 
recognition ability of 96 percent in the right ear and 96 percent 
in the left ear.  The audiologist diagnosed the Veteran with 
bilateral mild sensorineural hearing loss from 1000 to 3000 Hz, 
and mild to moderate sloping to moderate sensorineural hearing 
loss from 4000 to 8000 Hz.

Defective hearing is rated in accordance with the criteria set 
forth in 38 C.F.R. §§ 4.85, 4.86.  In evaluating the Veteran's 
hearing loss, the Board notes that hearing loss evaluations are 
determined by a mechanical application of the rating schedule, 
which is grounded on numeric designations assigned to audiometric 
examination results.  See, e.g., Acevedo-Escobar v. West, 12 Vet. 
App. 9, 10 (1999).  Ratings range from zero to 100 percent based 
on organic impairment of hearing acuity.  Auditory acuity is 
gauged by examining the results of controlled speech 
discrimination tests, together with the results of puretone 
audiometric tests in the frequencies of 1000, 2000, 3000, and 
4000 Hertz.  38 C.F.R. § 4.85(c).  

To rate the degree of disability, the rating schedule establishes 
11 auditory acuity levels ranging from level I, for essentially 
normal acuity, through level XI, for profound deafness.  
38 C.F.R. § 4.85, Table VI.  Once the auditory acuity levels are 
determined, Table VII is then used with the resulting auditory 
acuity level Roman numeral scores, which reveals the disability 
rating to be awarded.

Entering the examination results from the Veteran's October 2002 
examination into Table VI (abbreviated below from 38 C.F.R. § 
4.85) shows that the right ear warrants a score of I and the left 
ear warrants a score of I:

% of 
discri
m- 
inatio
n
Table VI - Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98
+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 

Entering these results in Table VII, it can be seen that, based 
on the examination results in October 2002, the Veteran's 
bilateral hearing loss was non-compensably (zero percent) 
disabling at that time:

Table - VII Percentage Evaluation
B
e
t
t
e
r
 
E
a
r
V
40
40
40
30
30
20
20
 
 
 
 

IV
30
30
30
20
20
20
10
10
 
 
 

III
20
20
20
20
20
10
10
10
0
 
 

II
10
10
10
10
10
10
10
0
0
0
 

I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VI
I
VI
V
IV
II
I
II
I

Poorer Ear


Entering Table VI with the result of the Veteran's August 2009 VA 
examination, shows that the right ear warrants a score of I and 
the left ear warrants a score of I:

% of 
discri
m- 
inatio
n
Table VI - Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98
+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 

Entering these results in Table VII, it can be seen that, based 
on the examination results in August 2009, the Veteran's 
bilateral hearing loss remained noncompensably disabling: 

Table - VII Percentage Evaluation
B
e
t
t
e
r
 
E
a
r
V
40
40
40
30
30
20
20
 
 
 
 

IV
30
30
30
20
20
20
10
10
 
 
 

III
20
20
20
20
20
10
10
10
0
 
 

II
10
10
10
10
10
10
10
0
0
0
 

I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VI
I
VI
V
IV
II
I
II
I

Poorer Ear











The Board has considered the provisions of 38 C.F.R. § 4.86, 
which offer the possibility of a higher evaluation when 
exceptional patterns of hearing loss are present.  However, 
because the evidence does not show exceptional patterns of 
hearing loss, a higher evaluation is not warranted.  38 C.F.R. 
§ 4.86 (exceptional patterns are those where the puretone 
thresholds at each of the four evaluated frequencies (1000, 2000, 
3000, and 4000 Hertz) is 55 decibels or more, or where the 
puretone threshold at 1000 Hertz is 30 decibels or less and the 
puretone threshold at 2000 Hertz is 70 decibels or more). 

In deciding this issue the Board has considered the provisions of 
38 U.S.C.A. § 5107 (benefit of the doubt).  Under the benefit-of-
the-doubt standard, when a Veteran seeks benefits and the 
evidence is in relative equipoise regarding any issue material to 
the determination of a matter, the law dictates that the benefit 
of any doubt belongs to the Veteran.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  
However, where, as here, the rating criteria are determined by a 
mechanical application of numeric designations assigned to 
audiometric examination results, which are not contradicted by 
the remaining record, the preponderance of the evidence is 
against the claim.  As noted above, this determination is based 
upon consideration of applicable rating provisions.  

It should also be pointed out that there is no showing that the 
Veteran's hearing loss has reflected so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2009).  This disability has been accurately 
reflected by the schedular criteria.  Without evidence reflecting 
that the Veteran's disability picture is not contemplated by the 
rating schedule, referral for a determination of whether the 
Veteran's disability picture requires the assignment of an extra-
schedular rating is not warranted.  See Thun v. Peake, 22 Vet. 
App. 111, 115-16 (2008).  There is no suggestion in the record 
that the Veteran's hearing loss warrants referral for extra-
schedular consideration.  38 C.F.R. § 3.321 (2009).  

Based on the foregoing analysis of all of the facts in evidence, 
the Board finds that the Veteran's bilateral hearing loss does 
not warrant a compensable rating.

B. Hypertension

At a February 2000 office visit through Kaiser Permanente, the 
Veteran's blood pressure was noted to be 130/80; at a March 2000 
office visit it was noted to be 142/80; a June 2001 progress note 
found his blood pressure to be 138/72; another June 2001 entry 
noted a blood pressure reading of 140/70, and a December 2001 
entry shows a blood pressure reading of 120/70.  A March 2002 VA 
examination revealed a blood pressure of 150/70, and an August 
2009 VA examination revealed blood pressure readings of 177/68, 
168/85 and 165/80.

A 10 percent evaluation is assigned for hypertensive vascular 
disease with diastolic pressure predominantly 100 or more, or; 
systolic pressure predominantly 160 or more, or; minimum 
evaluation for an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication for 
control.  A 20 percent evaluation is assigned for diastolic 
pressure predominately 110 or more, or; systolic pressure 
predominately 200 or more.  38 C.F.R. § 4.104, Diagnostic Code 
7101.  Hypertensive vascular disease with diastolic pressure 
predominantly 120 or more is rated 40 percent disabling.  Id.   
Hypertensive vascular disease with diastolic pressure 
predominantly 130 or more is rated 60 percent disabling. Id.

Hypertension or isolated systolic hypertension must be confirmed 
by readings taken two or more times on at least three different 
days.  Id. at Note (1).  For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90 mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 mm. or greater with a diastolic blood pressure 
of less than 90 mm.  Id.

Here, the Board finds that the Veteran is not entitled to a 
compensable rating.  Although recent examination (August 5, 2009) 
showed systolic pressures of 160 or more, this has not been the 
predominant reading.  As noted above, a February 2000 office 
visit revealed the Veteran's blood pressure to be 130/80, in a 
March 2000 office visit, it was noted to be 142/80; a June 2001 
progress note found his blood pressure to be 138/72, another June 
2001 entry noted a blood pressure reading of 140/70, a December 
2001 entry found a blood pressure reading of 120/70, and a March 
2002 VA examination revealed a blood pressure of 150/70.  It was 
not until August 2009, when a VA examination revealed blood 
pressure readings with systolic pressure of 160 or more-
specifically, readings of 177/68, 168/85 and 165/80.  
Nevertheless, a September 2009 reading was 130/77 and in March 
2009 it was noted that his systolic blood pressure readings had 
been running in the 120s to 130s.  (A March 2009 reading taken by 
a VA provider was 138/74.)  Consequently, it is clear from the 
record that the August 2009 readings were isolated readings of 
greater than 160 mm. Hg.  

Applying the rating criteria, a compensable rating is not 
warranted.  While the Veteran takes medication for hypertension, 
the record does not reflect that he had a history of diastolic 
readings predominantly 100 mm. or greater.  Therefore, based on 
the above analysis, the Board finds that the greater weight of 
the evidence is against the claim for increase.

It should also be pointed out that there is no showing that the 
Veteran's disability has reflected so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2009).  This disability has been accurately 
portrayed by the schedular criteria.  Without evidence reflecting 
that the Veteran's disability picture is not contemplated by the 
rating schedule, referral for a determination of whether the 
Veteran's disability picture requires the assignment of an extra-
schedular rating is not warranted.  See Thun v. Peake, 22 Vet. 
App. 111, 115-16 (2008).  There is no suggestion in the record 
that the Veteran's hypertension warrants referral for extra-
schedular consideration.  38 C.F.R. § 3.321 (2009).  


ORDER

Entitlement to a compensable rating for bilateral hearing loss is 
denied.

Entitlement to a compensable rating for hypertension is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


